DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I species I, drawn to claims 1-8 in the reply filed on 09/13/2022 is acknowledged.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schelfaut (US Patent 9,909,441 B2; dated 03/06/2018).

Regarding claim 1, Schelfaut discloses an apparatus for clearance control (Abstract) in a gas turbine engine (Fig. 1), the apparatus comprising: a case (38) surrounding at least part of the turbine engine, the at least part of the turbine engine including a turbine (22, 24) or a compressor (16, 18); a first source to obtain external air (54, Col. 4:1-12), the first source including at least one of a low pressure compressor, a fan, or a booster (Col. 4:1-12); a second source (46) to obtain cooling air (Col. 4:38-63 discloses that the heat exchangers 56 can be used to heat or cool the air) including at least one of a low pressure compressor or a high pressure compressor (Fig. 2); a heat exchanger (56) to control a temperature of the cooled cooling air provided by the second source, the heat exchanger triggered by a first control signal (42, Col. 4:38-63); and a case cooler (58) to provide active clearance control to the case to control deflection of the case (Col. 4:64-5:28), wherein the active clearance control air is a combination of the external air from the first source and the cooled cooling air, the case cooler coupled to the heat exchanger using a first valve (40), the first valve triggered by a second control signal (Col. 4:64-5:28).

Regarding claim 3, Schelfaut discloses all of claim 1 as above, wherein the heat exchanger provides cooled cooling air to the case cooler to control a temperature of the case to adjust clearance between the rotor and the case

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schelfaut in view of Zagar et al. (US PGPUB 2008/0008593 A1).

Regarding claim 2, Schelfaut discloses all of claim 1 as above.
However, Schelfaut does not disclose, teach, or suggest; “wherein the heat exchange provides cooled cooling air to rotating parts within the case to control a temperature of the rotating parts to adjust clearance between the rotor and the case.”
Zagar et al. teaches that in order to enable blades (the rotating portions of the gas turbine engine) to operate at high operating temperatures of the turbine assembly, a cooling fluid such as a cooling air flow is typically provided to an internal cooling system ([0021])
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Schelfaut to have an internal cooling system to provide cooling fluid to the airfoils and discs of the rotor as taught by Zagar et al., as both references are in the same field of endeavor, and one of ordinary skill would appreciate that cooling fluid would allow blades to operate at high temperature ([0021])

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schelfaut.

Regarding claim 4, Schelfaut discloses all of claim 3 as above. 
However, does not explicitly disclose “wherein the first source is coupled to the case cooler using a second valve, the second valve triggered by a third control signal”
Schelfaut further teaches that the valve as shown in Fig. 2 can also be a set of valves (Col. 5:3-10) and that a plurality of valves can be configured to individually select, control, or regulate the amount or flow rate of air received by the upstream ducting to the downstream third gas passage.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Schelfaut to have “the first source is coupled to the case cooler using a second valve, the second valve triggered by a third control signal” as Schelfaut teaches there could be a plurality of valves, each controlling individually the flow rate of air received by the third gas passage (which goes to the engine), and one of ordinary skill would appreciate that the an additional valve could be placed to control the air flow from the cooler that is controlled by the controller module (42), and would provide “a ratio of the set of passages to provide the air for the casing.”

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Schelfaut teaches all of claim 4 as above, wherein the case cooler is a first cooler.
However, neither Schelfaut nor any of the prior art of record teach or suggest, “and the case cooler outputs the active clearance control air to a second case cooler using a third valve, and the heat exchanger outputs the cooled cooling air to rotating parts using a fourth valve, the third valve triggered by a fourth control signal, and the fourth valve triggered by a fifth control signal.”
Claims 6-8 are allowable based on their dependencies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 8,210,801 B2 discloses a system and method of reducing heat loss from a gas turbine engine during showdown.
US Patent 11,125,165 B2 discloses a thermal management system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.C.C./Examiner, Art Unit 3745                 

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745